Citation Nr: 0602135	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-11 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for shin splints of the 
right leg.  

2.  Entitlement to service connection for shin splints of the 
left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
April 1969.    

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2002 rating decision in 
which the RO denied the veteran's claims for service 
connection for a shin condition of each leg.  The veteran 
filed a notice of disagreement (NOD) in May 2002, and the RO 
issued a statement of the case (SOC) in January 2003.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2003.

In July 2004, the Board remanded these matters (then 
characterized as residuals of lower injury to each leg, 
claimed as shin splints) to the RO for further action.  After 
accomplishing the requested action to the extent possible, 
the RO continued the denial of each claim (as reflected in 
the September 2005 supplemental SOC (SSOC)) and returned the 
matters to the Board for further appellate consideration.

As a preliminary matter, the Board notes that, in March 2004, 
the veteran appeared before a Veteran's Law Judge who has 
recently retired from the Board; a transcript of that hearing 
is of record.  In October 2005, the Board notified the 
veteran and informed him that he was entitled to another 
hearing before another Veteran's Law Judge.  The Board sent 
the notification to the veteran's last address of record.  In 
November 2005, the Board's October 2005 correspondence was 
returned to the sender by the United States Postal Service.  
Under these circumstances, the Board will consider the 
assertions advanced in testimony provided during the prior 
Board hearing.

Further, the Board notes that, although a local 
representative's statement in support of appeal (VA Form 646) 
has not been filed, in a January 2006 post-remand brief, the 
veteran's national representative waived the right to file a 
VA Form 646.  

Thus, the Board will address the issues on appeal, 
recharacterized, as on the title page, consistent with the 
evidence and assertions, and with what the RO has considered.


FINDING OF FACT

1.  Although there is no evidence of complaints, findings, or 
diagnosis of shin splints in service, injuries to the shins 
as described by the veteran appear consistent with his 
military training and service as a combat engineer.

2.  In the only medical opinion to address the etiology of 
current shin splints, a VA examiner has opined that the 
veteran's bilateral shin splints, diagnosed post-service, are 
likely related to his active military service.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for shin splints of the right 
leg are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).  

2.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for shin splints of the left 
leg are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In view of the Board's favorable disposition of each of the 
claims on appeal, the Board finds that all notification and 
development action needed to fairly adjudicate the claims has 
been accomplished.  

II.  Analysis

The appellant contends that he developed bilateral shin 
splints during his Vietnam service.  

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.102, 
3.303(d).  Service connection requires findings as to the 
existence of a current disability and of a connection between 
the veteran's service and the disability.  Watson v. Brown, 4 
Vet. App. 309 (1993).  

Evidence pertinent to the claims consist of the appellant's 
service medical and personnel records; post-service medical 
evidence, to include the report of a December 2004 
examination; and the veteran's hearing testimony and 
statements. 

The veteran's service medical records are negative for 
complaints, findings, or diagnosis of shin splints, and the 
April 1969 separation examination report is negative for 
findings of shin splints.

Service personnel records reflect that the veteran served in 
the Republic of Vietnam from 1966 to 1968.  His military 
specialty was listed as combat engineer.  Although these do 
not specifically confirm that the veteran engaged in combat, 
they do document that he served as a member of Force Troops, 
a Fleet Marine Force Command that was required to maintain a 
high state of combat readiness.  According to a December 1968 
personnel document, the veteran was required to participate 
in operational readiness exercises outside the United States.  
From June 1966 to October 1967, the veteran's service records 
document that he participated in a number of operations 
against the enemy in the Republic of Vietnam.

During his March 2003 Board hearing, the appellant's that he 
injured his shins while serving in Vietnam.  He generally 
maintained that his shins hurt as a result of training.  He 
recalled one specific incident, however, in which he was a 
passenger on a truck that was driving through a dangerous 
area.  The veteran recounted that his truck came under attack 
and he had to jump off quickly.  He reported that he hit the 
ground hard and injured his shins.  

Pursuant to the Board's July 2004 remand, the veteran 
underwent VA examination to obtain an opinion as to the 
relationship, if any, between any current shin condition(s) 
and the veteran's military service, to include alleged 
injuries therein.  

The requested examination took place in December 2004, and 
culminated in a diagnosis of bilateral shin splints.  In the 
report of that examination, the examining physician noted 
that he had reviewed the claims file.  He noted that he could 
not find documentation of shin splints during service, and 
that an x-ray study of the tibia and fibula bilaterally was 
negative for findings of acute osseous abnormality.  However, 
the examiner opined that the veteran's current shin splints 
were likely to be related to same condition that was 
described during service, noting that there was no documented 
injury to the veteran's shins since discharge.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the overall record 
presents a basis for grant of service connection in this 
appeal.

Notwithstanding the absence of medical evidence of shin 
condition in service, the Board notes that the veteran is 
competent to assert the occurrence of such an injury, and to 
describe the pain he experienced in his shins associated with 
such an injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).   

The Board also finds that, in this appeal, the veteran's 
assertions of in-service shin injury are consistent with the 
circumstances of his service.  

As noted above, the veteran's service personnel records do 
not clearly confirm actual combat service, nor do they 
document the incident that he described when he jumped from a 
truck after being attacked by the enemy.  Nevertheless, the 
veteran provided a history to the December 2004 VA examiner 
of having experienced experience painful shins during his 
four years of service, and his service records document that 
he was trained as a combat engineer who was stationed in 
Vietnam for several years as a member of a combat ready unit.  
Thus, while the Board does not concede that the veteran 
engaged in combat, it does find that the veteran's documented 
physical training activities during service tend to lend 
probative weight to his assertions of shin injury during 
service.

Further, the Board points that, in the only medical opinion 
to address the etiology of currently diagnosed bilateral shin 
splints, the December 2004 VA examiner opined that the 
veteran's bilateral shin splints were likely related to the 
veteran's service.  The Board finds that such opinion 
constitutes competent evidence suggesting a nexus between 
current disability and service.  Clearly, the examiner's 
opinion was reached only after examination of the appellant, 
and consideration of not only the veteran's assertions, but 
also his documented medical history-which, as the physician, 
himself, indicates, does not objectively establish a shin 
condition in service.  That the examiner apparently accepted 
as credible the veteran's descriptions of shin pain and 
injury experienced in service is inconsequential where, as 
here, the Board has also found the veteran's assertions in 
this regard to be consistent with the circumstances of his 
service.  Finally, while the VA examiner's opinion is less 
than definitive, the Board notes that the opinion has been 
expressed in terms ("likely to be related") that are 
sufficient to permit the application of the benefit-of-the-
doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor on the question of service origin, the 
Board finds that the criteria for service connection for shin 
splints of each leg are met.




ORDER

Service connection for shin splints of the right leg is 
granted.

Service connection for shin splints of the left leg is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


